UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1414


CRISELL SEGUIN,

                    Petitioner,

             v.

UNITED STATES DEPARTMENT OF LABOR, ADMINISTRATIVE REVIEW
BOARD; NORTHROP GRUMMAN SYSTEMS CORP.,

                    Respondents.



On Application for Enforcement of an Order of the United States Department of Labor
Administrative Review Board. (LABR-1:15-038; LABR-1:15-040; LABR-1:16-014)


Submitted: June 26, 2018                                          Decided: July 10, 2018


Before NIEMEYER, KING, and DIAZ, Circuit Judges.


Application dismissed by unpublished per curiam opinion.


Crisell Seguin, Petitioner Pro Se. Sarah Kay Marcus, Office of the Solicitor, UNITED
STATES DEPARTMENT OF LABOR, Washington, D.C.; Lincoln Owens Bisbee, Peter
David Larson, MORGAN LEWIS & BOCKIUS, LLP, Washington, D.C.; Kelly Patrick
Dunbar, David William Ogden, WILMERHALE LLP, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Citing Fed. R. App. P. 15(b), Petitioner Crisell Seguin has filed an application to

enforce Respondent Department of Labor Administrative Review Board’s order awarding

Seguin attorney’s fees and costs related to her whistleblower-retaliation complaint against

Respondent Northrop Grumman Systems Corporation. Having reviewed the parties’

submissions, we agree with Respondents that this Court lacks jurisdiction over Seguin’s

application.   Contrary to Seguin’s argument, in the absence of a “special statute

conferring jurisdiction,” Rule 15 is not a source of appellate jurisdiction. Dew v. Hardin,

432 F.2d 926, 926 (4th Cir. 1970) (per curiam). No statute confers jurisdiction on this

Court to enforce the order in question.         See 18 U.S.C. § 1514A(b)(2)(A) (2012);

49 U.S.C. § 42121(b)(6) (2012) (providing that jurisdiction over application for

enforcement of final order of Secretary of Labor in whistleblower action is in appropriate

district court). Accordingly, we deny Seguin’s motion to appoint counsel and dismiss her

Rule 15 application for lack of jurisdiction. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.


                                                             APPLICATION DISMISSED




                                            2